         Case 1:19-cr-00490-RMB Document 27 Filed 07/17/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                      v.                                    Case No. 19 Cr. 490 (RMB)

JEFFREY EPSTEIN,
                                                            NOTICE OF APPEARANCE
                     Defendant.




       PLEASE TAKE NOTICE that Michael C. Miller, a member in good standing of the Bar

of this Court and a member of the law firm Steptoe & Johnson LLP, hereby enters his

appearance as counsel of record for Defendant Jeffrey Epstein, in the above-captioned action.



Dated: New York, New York                               Respectfully submitted,
       July 17, 2019
                                                    By: /s/ Michael C. Miller
                                                        Michael C. Miller
                                                        STEPTOE & JOHNSON LLP
                                                        1114 Avenue of the Americas
                                                        New York, NY 10036
                                                        Tel: (212) 506-3900
                                                        Fax: (212) 506-3950
                                                        E-mail: mmiller@steptoe.com

                                                        Counsel for Defendant
                                                        Jeffrey Epstein
